DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Status of Claims
This is the first office (REC) action on the merits of Application No. No. 17/206,969 filed on 03/19/2021. Claims 1-3, 5-17 and 20-23 are currently pending and have been considered below. Claims 4, 18-19 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3, 5-17 and 20-23 are allowed. The grounds of claim and drawing objections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 08/03/2022, page. 1).
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 20, the prior art does not disclose or render obvious at least one first actuating element that moves, in an axial direction, in combination with the other elements required by the claim.
For example, prior art of record 
Saka (US 20080000747 A1) discloses a clutch unit (20, fig. 1-8, 15) for a drive unit, comprising: 
a plurality of rings (e.g., 1, 2, 11, 12) comprising at least one outer ring (2, fig. 1) and at least one inner ring (1), wherein the at least one outer ring and 5the at least one inner ring are mounted rotatably relative to each other, and wherein the at least the outer ring (2) is configured to be in operative engagement with a first component (e.g. not shown, see para 28 describing that the coupling members may operate as a clutch would one skilled in the art would understand necessarily selectively connects to rotatable components to one another) of a drive unit of a vehicle and the at least one inner ring (1) is configured to be in operative engagement with a second component (not shown, see para 28 describing that the coupling members may operate as a clutch) of the drive unit of a vehicle; 
at least one first locking element (e.g. 41); and 
10at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a, see fig. 15) wherein the at least one first locking element (41) is movably mounted (e.g. via 51 and pockets, see para 36) on one of at least the inner ring (e.g. 1) and is movable by the at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) in order to engage in a corresponding recess (e.g. 31) of the other of the at least one inner ring, wherein a rotationally fixed connection of the at least one outer ring or the at least one inner ring in at least a first direction of rotation is provided, and wherein at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) comprises 
at least one first actuating element (11 and 11c, see fig. 15) that moves the at least first locking element (41) and that is provided by a first actuating ring (11), of the plurality of rings (e.g. 11, 12), arranged between the at least one outer ring (2) and the at least one inner ring (1), however, Saka does not appear to disclose at least one first actuating element that moves, in an axial direction.
There is no motivation provided in the prior art to modify Saka to arrive at the claimed invention, absent hindsight.
Claims 2-3,5-17 and 21-22 are allowable because they depend on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The cited prior art of record, MAGUIRE et al. (US 20090005212 A1) teaches the clutch unit (30, fig. 4-6) wherein the steering or selector member plate (46) is comprising at least 15one ramp-shaped cross-section for moving the locking element (38) into the corresponding recess of a ring (e.g. 32, 72). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHANA PERVIN/Examiner, Art Unit 3655 
/STACEY A FLUHART/Primary Examiner, Art Unit 3659